Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/20
                                                        14:49:12
                                                          15:07:33
                                                                 Exhibit
                                                                   Exhibit
                                                                         5. 5.
                                                                            Certificate
                                                                               Certificate
                                                                                        of
                                ofOrigin
                                   OriginPage
                                          Page11ofof20
                                                     20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/20
                                                        14:49:12
                                                          15:07:33
                                                                 Exhibit
                                                                   Exhibit
                                                                         5. 5.
                                                                            Certificate
                                                                               Certificate
                                                                                        of
                                ofOrigin
                                   OriginPage
                                          Page22ofof20
                                                     20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/20
                                                        14:49:12
                                                          15:07:33
                                                                 Exhibit
                                                                   Exhibit
                                                                         5. 5.
                                                                            Certificate
                                                                               Certificate
                                                                                        of
                                ofOrigin
                                   OriginPage
                                          Page33ofof20
                                                     20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/20
                                                        14:49:12
                                                          15:07:33
                                                                 Exhibit
                                                                   Exhibit
                                                                         5. 5.
                                                                            Certificate
                                                                               Certificate
                                                                                        of
                                ofOrigin
                                   OriginPage
                                          Page44ofof20
                                                     20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/20
                                                        14:49:12
                                                          15:07:33
                                                                 Exhibit
                                                                   Exhibit
                                                                         5. 5.
                                                                            Certificate
                                                                               Certificate
                                                                                        of
                                ofOrigin
                                   OriginPage
                                          Page55ofof20
                                                     20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/20
                                                        14:49:12
                                                          15:07:33
                                                                 Exhibit
                                                                   Exhibit
                                                                         5. 5.
                                                                            Certificate
                                                                               Certificate
                                                                                        of
                                ofOrigin
                                   OriginPage
                                          Page66ofof20
                                                     20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/20
                                                        14:49:12
                                                          15:07:33
                                                                 Exhibit
                                                                   Exhibit
                                                                         5. 5.
                                                                            Certificate
                                                                               Certificate
                                                                                        of
                                ofOrigin
                                   OriginPage
                                          Page77ofof20
                                                     20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/20
                                                        14:49:12
                                                          15:07:33
                                                                 Exhibit
                                                                   Exhibit
                                                                         5. 5.
                                                                            Certificate
                                                                               Certificate
                                                                                        of
                                ofOrigin
                                   OriginPage
                                          Page88ofof20
                                                     20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/20
                                                        14:49:12
                                                          15:07:33
                                                                 Exhibit
                                                                   Exhibit
                                                                         5. 5.
                                                                            Certificate
                                                                               Certificate
                                                                                        of
                                ofOrigin
                                   OriginPage
                                          Page99ofof20
                                                     20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/2014:49:12
                                                           15:07:33
                                                                  Exhibit
                                                                    Exhibit
                                                                          5. 5.
                                                                             Certificate
                                                                                Certificate
                                                                                         of
                               ofOrigin
                                  OriginPage
                                         Page1010ofof20
                                                      20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/2014:49:12
                                                           15:07:33
                                                                  Exhibit
                                                                    Exhibit
                                                                          5. 5.
                                                                             Certificate
                                                                                Certificate
                                                                                         of
                               ofOrigin
                                  OriginPage
                                         Page1111ofof20
                                                      20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/2014:49:12
                                                           15:07:33
                                                                  Exhibit
                                                                    Exhibit
                                                                          5. 5.
                                                                             Certificate
                                                                                Certificate
                                                                                         of
                               ofOrigin
                                  OriginPage
                                         Page1212ofof20
                                                      20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/2014:49:12
                                                           15:07:33
                                                                  Exhibit
                                                                    Exhibit
                                                                          5. 5.
                                                                             Certificate
                                                                                Certificate
                                                                                         of
                               ofOrigin
                                  OriginPage
                                         Page1313ofof20
                                                      20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/2014:49:12
                                                           15:07:33
                                                                  Exhibit
                                                                    Exhibit
                                                                          5. 5.
                                                                             Certificate
                                                                                Certificate
                                                                                         of
                               ofOrigin
                                  OriginPage
                                         Page1414ofof20
                                                      20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/2014:49:12
                                                           15:07:33
                                                                  Exhibit
                                                                    Exhibit
                                                                          5. 5.
                                                                             Certificate
                                                                                Certificate
                                                                                         of
                               ofOrigin
                                  OriginPage
                                         Page1515ofof20
                                                      20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/2014:49:12
                                                           15:07:33
                                                                  Exhibit
                                                                    Exhibit
                                                                          5. 5.
                                                                             Certificate
                                                                                Certificate
                                                                                         of
                               ofOrigin
                                  OriginPage
                                         Page1616ofof20
                                                      20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/2014:49:12
                                                           15:07:33
                                                                  Exhibit
                                                                    Exhibit
                                                                          5. 5.
                                                                             Certificate
                                                                                Certificate
                                                                                         of
                               ofOrigin
                                  OriginPage
                                         Page1717ofof20
                                                      20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/2014:49:12
                                                           15:07:33
                                                                  Exhibit
                                                                    Exhibit
                                                                          5. 5.
                                                                             Certificate
                                                                                Certificate
                                                                                         of
                               ofOrigin
                                  OriginPage
                                         Page1818ofof20
                                                      20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/2014:49:12
                                                           15:07:33
                                                                  Exhibit
                                                                    Exhibit
                                                                          5. 5.
                                                                             Certificate
                                                                                Certificate
                                                                                         of
                               ofOrigin
                                  OriginPage
                                         Page1919ofof20
                                                      20
Case
Case 20-01022
     19-12337 Doc
              Doc 3-6
                  122-6
                      Filed
                         Filed
                            04/13/20
                               04/01/20
                                      Entered
                                         Entered
                                              04/13/20
                                                 04/01/2014:49:12
                                                           15:07:33
                                                                  Exhibit
                                                                    Exhibit
                                                                          5. 5.
                                                                             Certificate
                                                                                Certificate
                                                                                         of
                               ofOrigin
                                  OriginPage
                                         Page2020ofof20
                                                      20
